 

Case 2:19-cr-00126 Document 1 Filed 05/01/19 Page 1 of 1 PagelD #: 1

 

 

UNITED STATES DISTRICT COURT FOR THE |
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2018-1
APRIL 30, 2019 SESSION

 

 

 

 

UNITED STATES OF AMERICA

Vv. CRIMINAL NO. 2. /9- elle
21 U.S.C. § 841 (a) (1)

 

JOHN EDWARD ROACH, II

INDICTMENT

(Possession with Intent to Distribute Methamphetamine)
The Grand Jury Charges:

On or about April 11, 2019, at or near Charleston, Kanawha
County, West Virginia, and within the Southern District of West
Virginia, defendant JOHN EDWARD ROACH, II knowingly and
intentionally possessed with intent to distribute 50 grams or more
of a mixture or substance containing a detectable amount of
methamphetamine, its salts, isomers, and salts of its isomers, a
Schedule II controlled substance.

In violation of Title 21, United States Code, Section
841 (a) (1).

MICHAEL B. STUART
United States Attorney

By: (an PD. Dna

INMAN
ae ene United States Attorney

 

 
